DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed May 3, 2021.  Currently, claims 1, 2, 5, 11, 15, 17, 25, 34-35, 38, 40, 42, 44, 46, 48-50, 53, 55 are pending.  Claims 17, 25, 34-35, 38, 40, 42, 44, 46, 48-50, 53, 55 have been withdrawn as drawn to non-elected subject matter. 
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.

	
Election/Restrictions
Applicant's election without traverse of Group I, Claims 1, 2, 5, 11, 15, 16 in the paper filed April 6, 2020 is acknowledged.
Claims 17, 25, 34-35, 38, 40, 42, 44, 46, 48-50, 53, 55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/US2017/023735, filed March 23, 2017 and claims priority to provisional 62/312,883, filed March 24, 2016.  

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 11, 15, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The claim is drawn to a method that recites genus of primer pairs that amplifies IS481, IS1001 and hIS1001 targets that is at least 85-95% identical to SEQ ID NO: 1, 2 or 3.   SEQ ID NO: 1, 2, and 3 are 85, 65 and 133 nucleotides in length respectively.   The prior art teaches SEQ ID NO: 1, 2 and 3 are known targets for Bordetella species. 
The claims have been amended to require “wherein the method detects target nucleic acid sequences of the at least one pathogenic Bordetella species that have a copy number as low as 3-5 copies per genome.”  The specification teaches the B. holmesii genome typically contains about 3-5 copies of the hIS1001 sequence and 8-10 copies of the IS481 sequence. The B. parapertussis genome typically contains about 20 copies of the IS1001 sequence. B. pertussis typically contains about 50- 200 copies of the IS481 sequence (para 97).  
The specification discloses one SIMPLEXA direct real-time PCR assay (see Example 1, page 42). The specification discloses primers consisting of SEQ ID NO: 4-5, 7-8 and 10-11, probes consisting of SE QID NO: 6, 9 and 12 (page 42, para 147).  The specification appears to disclose only this single set of primers within the claimed genus of primer pairs.  
The written description requirement ensures that, “an applicant invented the subject matter which is claimed. Further, the written description requirement for a claimed genus may be satisfied through a sufficient description of a representative number of species by 1) reduction to practice; 2) reduction to drawing; or 3) disclosure of relevant identifying characteristics (ie, structure of other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure) (MPEP 2163 at II(A)(3)(a)(ai)).

The specification does not describe other members of the genus by structure, or physical and/or chemical characteristics that would function to detect at least one pathogenic Bordetella species that have a copy number as low as 3-5 copies per genome.  The response appears to suggest that primers that hybridize to the hIS1001 target taught in the art are not sufficient to meet the limitations of the claims.  Moreover, the response appears to suggest that not all primers would perform this function.  
The specification does not provide any guidance as to how to identify other molecules within the scope of the claim. 
One of skill in the art would conclude that applicant was not in possession of the claimed genus because a description of only one member of this genus is not representative of the species in the genus and is insufficient to support the claim. Therefore, the specification fails to satisfy the written description requirement of 35 U.S.C. 112, a, with respect to the full scope of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 11, 15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 has been amended to wherein the method detects target nucleic acid sequences of the at least one pathogenic Bordetella species that have a copy number as low as 3-5 copies per genome.  This newly added limitation is indefinite because it is unclear whether this limitation merely recites an inherent property of B. holmessi or whether the claim is intended to require that the sample only have one bacteria and thus only 3-5 copies of the hIS1001 sequence.  The specification teaches

    PNG
    media_image1.png
    158
    716
    media_image1.png
    Greyscale

	The claim does not require that any particular number of bacteria or how many genomes are in the sample.  The claim only appears to recite the B. holmesii may be detected since this species inherently has a copy number as low as 3-5 copies per genome.   The metes and bounds of the claimed invention are unclear.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pittet et al. (PLOS One, Vol. 9, No. 2, e88936, February 2014)  in view of Buck et al. (BioTechniques (1999) 27(3): 528-536) or Lowe et al. (Nucleic Acids Research (1990) 18(7): 1757-1761) and further in view of Kerdsin (Jpn. J. Infect. Dis., Vol. 63, pages 173-180, 2010) and Selvaraju et al. (Diagnostic Microbiology and Infectious Disease, Vol. 78, pages 232-236, 2014).    

The claims have been amended to require wherein the method detects target nucleic acid sequences of the at least one pathogenic Bordetella species that have a copy number as low as 3-5 copies per genome.  The specification teaches the B. holmesii genome typically contains about 3-5 copies of the hIS1001 sequence and 8-10 copies of the IS481 sequence. The B. parapertussis genome typically contains about 20 copies of the IS1001 sequence. B. pertussis typically contains about 50- 200 copies of 
Pittet teaches a method of detecting the presence and differentiating Bordetella pertussis from Bordetella holmessi by PCR.  Pittet teaches performing a multiplex species specific quantitative PCR assay on 196 nasopharyngeal samples from Swiss patients (abstract).  The DNA was extracted from the 196 NP specimens and analyzed by a triplex species specific quantitative PCR (qPCR) (page 2, col. 1).  The target sequences for the species-specific triplex qPCR were IS481, IS1001 and hIS1001 (Table 1).  The IS81 is highly sensitive for B. pertussis.  The IS1001 target is commonly used to diagnose B. parapertussis.  The hIS1001 target was selected to identify B. holmessi (page 2, col 1).  Pittett teaches the detection sensitivities of B holmesii were 7-8 bacteria/samples (page 2, col. 2).  Pittet teaches sequences of target genes were scanned for the design of sequence-specific oligonucleotides with the PrimerExpress 2.0 software using default settings.  

    PNG
    media_image2.png
    642
    1529
    media_image2.png
    Greyscale



The B. pertussis sequences overlaps 59 nucleotides of Instant SEQ ID NO: 1.

    PNG
    media_image3.png
    432
    1040
    media_image3.png
    Greyscale

The B. holmesii overlaps 17 nucleotides of SEQ ID NO: 2. 

    PNG
    media_image4.png
    576
    1071
    media_image4.png
    Greyscale

The B. parapertussis overlaps 7 nucleotides of SEQ ID NO: 3.  

    PNG
    media_image5.png
    406
    1051
    media_image5.png
    Greyscale

	Pittet does not specifically teach amplifying a target nucleic acid that is at least 85-95% identical to SEQ ID NO: 1, 2, and 3.  Pittet does not teach using primers of SEQ ID NO: 10-11, 7-8, 4-5 for amplifying the target regions.  
	Finally Pittet does not specifically teach performing the method without extracting or purifying the target nucleic acid.  
Buck analyzed the effect of primer design strategy on the performance of DNA sequencing primers. Specifically, Buck invited primer submissions from a number of labs (39) (page 532, column 3), with 69 different primers being submitted (see page 530, column 1). Buck also tested 95 primers spaced at 3 nucleotide intervals along the entire sequence at issue, thereby testing more than 1/3 of all possible 18 mer primers on the 300 base pair sequence (see page 530, column 1). When Buck tested each of the primers selected by the methods of the different labs, Buck found that every single primer worked (see page 533, column 1). Only one primer ever failed, No. 8, and that primer functioned when repeated. Further, every single control primer functioned as well (see page 533, column 1). Buck expressly states “The results of the empirical sequencing analysis were surprising in that nearly all of the primers yielded data of 
Lowe teaches a computer program for designing all possible oligonucleotide primers from a known nucleic acid sequence based on a set of user-specified conditions (see abstract and pages 1757-1758). Lowe teaches that the disclosed program simplifies and automates oligonucleotide primer design (see pages 1757-1758 and pages 1760-1761).

Moreover, the prior art teaches direct amplification from biological samples.  Selvaraju specifically teaches direct detection without nucleic acid extraction using FOCUS direct disc assay which is substantially equivalent to the traditional methods.  Selvaraju teaches a “sample-to answer’ nucleic acid extraction-independent assay that uses nasopharyngeal swab specimens (abstract).  Selvaraju teaches that compared to traditional methods the assay showed good agreement with traditional methods and nucleic acid extract dependent assays.  Selvaraju teaches that some failures must be balanced against the substantial advantages of the extraction free nature of the assay and rapid turnaround time (abstract).  Selvaraju teaches that simplified real-time PCR assays with a shorter turnaround time could improve the patient care by providing timely diagnosis, appropriate therapy, reducing unnecessary treatments (page 232-233, col. 2-
	Similarly, Kerdsin teaches a triplex real-time PCR assay that does not require DNA extraction.  AmpDirect Plus was used as the PCR buffer and detection limits of bacterial cells diluted in nasopharyngeal aspirates (NPAs) were comparable with the detection limits of previously reported real-time PCR (abstract).  The assay is also a promising method for the rapid and cost-effective detection of three bacteria.  Kerdsin specifically teaches Bordetella pertussis and bronchiseptica as bacterial strains used in the triplex SYBR green-real time PCR.  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have amplified the instantly claimed regions.  The prior art teaches numerous different regions of IS481, IS1001 and hIS1001 for detecting the Bordetella species.  An ordinary artisan would have been motivated to design additional primers and probes in these regions  with a reasonable expectation of success, since: (i) Pittet taught designing useful oligonucleotide primers and probes from the known IS481, IS1001 and hIS1001 GenBank sequence, (ii) the complete IS481, IS1001 and hIS1001 sequences were known in the art at the time of the invention, and (iii) Buck establishes that essentially all primers designed from a known sequence are reasonably 
Attention is also directed to KSR Int’l Co. v. Teleflex Inc. (550 U.S.____ , 127 S. Ct. 1727 (2007)) where the Supreme Court determined that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103 (KSR, 550 U.S. at____ , 82 USPQ2d at 1397).” 	
In the instant case, as discussed above, an ordinary artisan would have been motivated to design oligonucleotide primers and probes from the known IS481, IS1001 and hIS1001 sequences for the detection of Bordetella pertussis ,parapertussis and holmesii in a biological sample based on the teachings of Pittet. The complete nucleotide sequence of the Bordetella pertussis IS481 element, which is disclosed in GenBank Accession Number M28220;  the complete nucleotide sequence of the Bordetella parapertussis IS1001 element , which is disclosed in GenBank Accession Number X66858; and the complete sequence of the Bordetella holmesii hIS1001 element, which is disclosed in GenBank Accession Number AY786982.1, presented the ordinary artisan with a finite number of possible primers and probes for amplification 
It would have been obvious to have performed the amplification method without extraction or purification because the art teaches purification is not needed and adds additional steps.  Further the art teaches the additional benefits of efficiency, economy and reducing cross-contamination (see Selvaraju and Kerdin, for example).  Thus, performing the method without purification would have been obvious at the time the invention was made. 
With respect to Claim 15, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the multiplex methods to be performed on a direct disc assay.  The prior art teaches the direct disc assay and the traditional methods were substantially equivalent in results and have additional benefits of performing assays on up to 8 specimens at a time in an extraction-independent assay.  

Response to Arguments
The response traverses the rejection.  The response asserts the skilled artisan would have no reasonable expectation that a triplex Bordetella species screening ordetella target nucleic acid sequence having a copy number as low as 3-5 copies per genome.  This argument has been considered but is not convincing because the art teaches numerous bacterial triplex assays that sampled nasopharyngeal samples with different copy number of target nucleic acid sequences that are successful. The specification teaches the B. holmesii genome typically contains about 3-5 copies of the hIS1001 sequence and 8-10 copies of the IS481 sequence. The B. parapertussis genome typically contains about 20 copies of the IS1001 sequence. B. pertussis typically contains about 50- 200 copies of the IS481 sequence (para 97).  Thus, it appears that detection of B. homesii inherently detects a target nucleic acid sequence that has a copy number as low as 3-5 copies per genome.   In particular Pittet and Tatti (cited by Pittet) detect B. holmesii hIS1001+.   Pittet explicitly states that the detection sensitivities of B. holmesii were 7-8 bacteria/sample.  Thus, Pittet detects B. holmesii, that inherently had 3-5 copies of hIS1001 per genome, with a sensitivity as low a 7-8 bacteria/sample.
The response cites 5 references that talk about higher copy number targets are more desirable.  These references have been considered however the art specifically teaches a triplex assay for detecting B. holmesii using hIS1001.  Thus, while higher copy number targets might be more desirable, this does not negate the teaching of Pittet that performs multiplex analysis of Bordetella hIS1001 target.  The art teaches the IS481 target does not differentiate among Bordetella species thus, additional analysis to provide species specific identification would be obvious.  

	The response argues the disparity in copy number of the target nucleic acids of interest underscores the importance of purification.  This argument has been reviewed but is not persuasive.  The art teaches amplification without purification or extraction of target nucleic acids with different copy numbers.  While the claims have been amended to include an inherent property of the Bordetella species with a copy number of hIS1001 target as low as 3-5 copies per genome.   The claims do not require any particular copy number of targets.  The response appears to suggest
The response argues that Atherotech described direct amplification methods for identifying patient SNPs in blood samples does not suggest detecting bacterial species in a complex clinical sample such as NP.  This argument has been reviewed.  The art teaches the extraction free analysis of nasopharogeal samples, see Selvaraju and Kerdin.  Kerdin even teaches analysis of Bordetella species.  
The response filed September 16, 2020, page 20, and May 3, 2021 provides that Selvaraju provides some limitation for the Direct Disc assay.  Sevlaraju specifically teaches there are some limitations, however Sevlaraju also explicitly states that the limitations must be balanced against the substantial advantages of the extraction free nature of the assay and rapid turn around time.  Thus, the ordinary artisan that weights 
The response appears it might be arguing unexpected results.  MPEP 716.01(c) makes clear that  “The arguments of counsel cannot take the place of evidence in the record. In re Schulze , 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long - felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.”  Here, the statements regarding the unexpected results must be supported by evidence, not argument.  Even more, MPEP 716.02(d) provides the unexpected results must be commensurate in scope with the claimed invention.  The claims are very broadly drawn to a method of using a broad genus of primer pairs with no particular conditions.  
Thus for the reasons above and those already of record, the rejection is maintained.

Claim 1, 2, 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabb et al. (US 2009/0197262, August 6, 2009) or Tabb et al. (US 10,465,252, November 2019) in view of Antila (J. of Medical Microbiology, Vol. 55, pages 1043-1051, 2006) in view of Buck et al. (BioTechniques (1999) 27(3): 528-536) or Lowe et al. (Nucleic Acids Research (1990) 18(7): 1757-1761) and further in view of Kerdsin (Jpn. J. Infect. Dis., Vol. 63, pages 173-180, 2010) and Selvaraju et al. (Diagnostic Microbiology and Infectious Disease, Vol. 78, pages 232-236, 2014).    

	Tabb teaches methods of detecting the presence of at least one pathogenic Bordetella species in a biological sample for determining the presence or absence of Bordetella pertussis and/or Bordetella parapertussis.  The method relies upon primer pairs that amplify the IS481 target nucleic and a primer pair that amplifies an IS1001 nucleic acid.  Tabb teaches that the IS481 fragment targets the nucleotides 553-693 of IS481 (SEQ ID NO: 2 of Tabb).  Tabb also teaches that the target nucleic acid corresponds to nucleotides 680-859 of IS10001 (SEQ ID NO: 8 of Tabb).  
	Antila teaches methods for real-time Bordetella holmessi DNA detection in nasopharyngeal swabs.  Antila teaches primers used to discriminate IS481, IS1001 and hIS1001.  Table 1 illustrates the primers and probes used in the PCR assays. Antila teaches the IS10001 are available in AY786982 (nt 266-398) which is 100% identical to SEQ ID NO: 3.  
Neither Tabb nor Antila teaches the primers for amplifying SEQ ID NO: 1-3 of the instant application, namely primers of SEQ ID NO: 10-11, 7-8, 4-5 for amplifying the target regions.  Also, Tabb nor Antila specifically teach performing the method without extracting or purifying the target nucleic acid.  
Buck analyzed the effect of primer design strategy on the performance of DNA sequencing primers. Specifically, Buck invited primer submissions from a number of labs (39) (page 532, column 3), with 69 different primers being submitted (see page 530, column 1). Buck also tested 95 primers spaced at 3 nucleotide intervals along the entire sequence at issue, thereby testing more than 1/3 of all possible 18 mer primers 
Lowe teaches a computer program for designing all possible oligonucleotide primers from a known nucleic acid sequence based on a set of user-specified conditions (see abstract and pages 1757-1758). Lowe teaches that the disclosed program simplifies and automates oligonucleotide primer design (see pages 1757-1758 and pages 1760-1761).

	Moreover, the prior art teaches direct amplification from biological samples.  Selvaraju specifically teaches direct detection without nucleic acid extraction using FOCUS direct disc assay which is substantially equivalent to the traditional methods.  Selvaraju teaches a “sample-to answer’ nucleic acid extraction-independent assay that uses nasopharyngeal swab specimens (abstract).  Selvaraju teaches that 
	Similarly, Kerdsin teaches a triplex real-time PCR assay that does not require DNA extraction.  AmpDirect Plus was used as the PCR buffer and detection limits of bacterial cells diluted in nasopharyngeal aspirates (NPAs) were comparable with the detection limits of previously reported real-time PCR (abstract).  The assay is also a promising method for the rapid and cost-effective detection of three bacteria.  Kerdsin Bordetella pertussis and bronchiseptica as bacterial strains used in the triplex SYBR green-real time PCR.  

Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have amplified the instantly claimed regions.  The prior art teaches numerous different regions of IS481, IS1001 and hIS1001 for detecting the Bordetella species.  An ordinary artisan would have been motivated to design additional primers and probes in these regions  with a reasonable expectation of success, since: (i) Tabb and Antila taught designing useful oligonucleotide primers and probes from the known IS481, IS1001 and hIS1001 GenBank sequence, (ii) the complete IS481, IS1001 and hIS1001 sequences were known in the art at the time of the invention, and (iii) Buck establishes that essentially all primers designed from a known sequence are reasonably capable of functioning in nucleic acid amplification methods and (iv) Lowe taught rules for designing amplification primers and disclosed a publicly available program that uses the disclosed rules to design primers from any known target nucleic acid sequence. Thus, absent any unexpected results with respect to the particular primers and probes recited in the claims, they are prima facie obvious in view of the combined teachings of the cited references. 
Attention is also directed to KSR Int’l Co. v. Teleflex Inc. (550 U.S.____ , 127 S. Ct. 1727 (2007)) where the Supreme Court determined that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try 
In the instant case, as discussed above, an ordinary artisan would have been motivated to design oligonucleotide primers and probes from the known IS481, IS1001 and hIS1001 sequences for the detection of Bordetella pertussis ,parapertussis and holmesii in a biological sample based on the teachings of Pittet. The complete nucleotide sequence of the Bordetella pertussis IS481 element, which is disclosed in GenBank Accession Number M28220;  the complete nucleotide sequence of the Bordetella parapertussis IS1001 element , which is disclosed in GenBank Accession Number X66858; and the complete sequence of the Bordetella holmesii hIS1001 element, which is disclosed in GenBank Accession Number AY786982.1, presented the ordinary artisan with a finite number of possible primers and probes for amplification and hybridization, respectively. Then, since Buck taught that a large number of primers designed to detect the same target functioned reasonably well, an ordinary artisan would have expected predictable results and there are known computer programs for designing optimal primers, primers would thus would have had a reasonable expectation of success, when testing the finite number of possible amplification primers and probes suggested by GenBank Accession Number M28220, X66858, AY786982 and Pittet.  
It would have been obvious to have tried to performed the amplification method without extraction or purification because the art teaches purification is not needed and this adds additional steps.  Further the art teaches the additional benefits of efficiency, 
It would have been obvious to have performed the amplification method without extraction or purification because the art teaches purification is not needed and adds additional steps.  Further the art teaches the additional benefits of efficiency, economy and reducing cross-contamination (see Selvaraju and Kerdin, for example).  Thus, performing the method without purification would have been obvious at the time the invention was made. 
With regard to Claim 15, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the multiplex methods to be performed on a direct disc assay.  The prior art teaches the direct disc assay and the traditional methods were substantially equivalent in results and have additional benefits of performing assays on up to 8 specimens at a time in an extraction-independent assay.  

Response to Arguments
	The response traverses the rejection.  The response asserts the skilled artisan would have no reasonable expectation that a triplex Bordetella species screening method that omitted extraction or purification of target nucleic acids could be successful. The response specifically states the skilled artisan could not have reasonably predicted that the claimed nucleic acid extraction-independent assays could be successfully implemented in complex clinical samples that are known to contain PCR inhibitors to detect pathogenic Bordetella target nucleic acid sequences having a copy number as 
	This argument has been considered but is not convincing because the art teaches numerous bacterial triplex assays that sampled nasopharyngeal samples with different copy number of target nucleic acid sequences.  The art teaches the benefits of direct amplification without purification or extraction in nasopharyngeal samples (see Selvaraju and Kerdin).  Thus, it would have been prima facie obvious to have performed the Tabb and Antila method without extract or purifying target nucleic acids, as taught by Selvaraju and Kerdin.  
	The response argues the disparity in copy number of the target nucleic acids of interest underscores the importance of purification.  This argument has been reviewed 
The response argues that Atherotech described direct amplification methods for identifying patient SNPs in blood samples does not suggest detecting bacterial species in a complex clinical sample such as NP.  This argument has been reviewed.  The art teaches the extraction free analysis of nasopharogeal samples, see Selvaraju and Kerdin.  Kerdin even teaches analysis of Bordetella species.  
The response filed September 16, 2020, page 20, provides that Selvaraju provides some limitation for the Direct Disc assay.  Sevlaraju specifically teaches there are some limitations, however Sevlaraju also explicitly states that the limitations must be balanced against the substantial advantages of the extraction free nature of the assay and rapid turn around time.  Thus, the ordinary artisan that weights the advantages of the extraction free nature of the assay would be motivated to have performed the extraction free method despite some limitations.  
Thus for the reasons above and those already of record, the rejection is maintained.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pittet et al. (PLOS One, Vol. 9, No. 2, e88936, February 2014) in view of Buck et al. (BioTechniques (1999) 27(3): 528-536) or Lowe et al. (Nucleic Acids Research (1990) 18(7): 1757-1761) and further in view of Kerdsin (Jpn. J. Infect. Dis., Vol. 63, pages 173-180, 2010) and Selvaraju et al. (Diagnostic Microbiology and Infectious Disease,  as applied to Claims   1, 2, 5, 15 above and further in view of Ong et al. (US 2009/0181366, July, 2009). 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabb et al. (US 2009/0197262, August 6, 2009) or Tabb et al. (US 10,465,252, November 2019) in view of Antila (J. of Medical Microbiology, Vol. 55, pages 1043-1051, 2006) in view of Buck et al. (BioTechniques (1999) 27(3): 528-536) or Lowe et al. (Nucleic Acids Research (1990) 18(7): 1757-1761) and further in view of Kerdsin (Jpn. J. Infect. Dis., Vol. 63, pages 173-180, 2010) and Selvaraju et al. (Diagnostic Microbiology and Infectious Disease, Vol. 78, pages 232-236, 2014) as applied to Claims  1, 2, 5, 15 above and further in view of Ong et al. (US 2009/0181366, July, 2009). 
While, Tabb teaches using internal controls in multiplex assays, neither Pittet, Buck, Lowe, Antherotech nor Tabb and Antila specifically teach using control primers of SEQ ID NO: 17-18 and probe of 19 for internal positive controls.  
Ong et al. teaches SEQ ID NO: 17-19 as internal positive control for nucleic acid assays.  Table 1 provides the QIPC primers and probe sequences.  Ong teaches IPC, internal positive controls, may be included in samples to be tested for target nucleic acids as a means to monitor non-specific inhibition of nucleic acid amplification and provide confidence in negative results obtained in target specific assays (abstract). 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have included a positive control in the multiplex analysis of Bordetella.  The art teaches SEQ ID NO: 17-19 may be used for internal controls.  Therefore, the ordinary artisan would have been motivated to have used known controls for the benefits taught by Ong.  
Response to Arguments
	The response traverses the rejection.  The response asserts the deficiencies of the rejection are discussed above and Ong does not remedy the deficiencies.  This argument has been considered but is not convincing for the reasons presented above.  
Thus for the reasons above and those already of record, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1, 2, 5, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,465,252 in view of view of Antila (J. of Medical Microbiology, Vol. 55, pages 1043-1051, 2006) in view of Buck et al. (BioTechniques (1999) 27(3): 528-536) or Lowe et al. (Nucleic Acids Research (1990) 18(7): 1757-1761) and further in view of Kerdsin (Jpn. J. Infect. Dis., Vol. 63, pages 173-180, 2010) and Selvaraju et al. (Diagnostic Microbiology and Infectious Disease, Vol. 78, pages 232-236, 2014).    
Claim 1-13 of ‘252 claims a method of detecting the presence of at least one pathogenic Bordetella species in a biological sample for determining the presence or absence of Bordetella pertussis and/or Bordetella parapertussis.  The method claims  primer pairs that amplify the IS481 target nucleic and a primer pair that amplifies an IS1001 nucleic acid.  Tabb teaches that the IS481 fragment targets the nucleotides 553-693 of IS481 (SEQ ID NO: 2 of Tabb).  Tabb also teaches that the target nucleic acid corresponds to nucleotides 680-859 of IS10001 (SEQ ID NO: 8 of Tabb).  
The Claims of ‘252 are not specifically directed to SEQ ID NO: 1-3 of the instant application, namely primers of SEQ ID NO: 10-11, 7-8, 4-5 for amplifying the target regions.  Also, ‘252 does not specifically teach performing the method without extracting or purifying the target nucleic acid.  

	Antila teaches methods for real-time Bordetella holmessi DNA detection in nasopharyngeal swabs.  Antila teaches primers used to discriminate IS481, IS1001 and hIS1001.  Table 1 illustrates the primers and probes used in the PCR assays. Antila teaches the IS10001 are available in AY786982 (nt 266-398) which is 100% identical to SEQ ID NO: 3.  
Buck analyzed the effect of primer design strategy on the performance of DNA sequencing primers. Specifically, Buck invited primer submissions from a number of labs (39) (page 532, column 3), with 69 different primers being submitted (see page 530, column 1). Buck also tested 95 primers spaced at 3 nucleotide intervals along the entire sequence at issue, thereby testing more than 1/3 of all possible 18 mer primers on the 300 base pair sequence (see page 530, column 1). When Buck tested each of 
Lowe teaches a computer program for designing all possible oligonucleotide primers from a known nucleic acid sequence based on a set of user-specified conditions (see abstract and pages 1757-1758). Lowe teaches that the disclosed program simplifies and automates oligonucleotide primer design (see pages 1757-1758 and pages 1760-1761).

Moreover, the prior art teaches direct amplification from biological samples.  Selvaraju specifically teaches direct detection without nucleic acid extraction using FOCUS direct disc assay which is substantially equivalent to the traditional methods.  Selvaraju teaches a “sample-to answer’ nucleic acid extraction-independent assay that uses nasopharyngeal swab specimens (abstract).  Selvaraju teaches that compared to traditional methods the assay showed good agreement with traditional method sand 

	Similarly, Kerdsin teaches a triplex real-time PCR assay that does not require DNA extraction.  AmpDirect Plus was used as the PCR buffer and detection limits of bacterial cells diluted in nasopharyngeal aspirates (NPAs) were comparable with the detection limits of previously reported real-time PCR (abstract).  The assay is also a promising method for the rapid and cost-effective detection of three bacteria.  Kerdsin 

Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have amplified the instantly claimed regions.  The prior art teaches numerous different regions of IS481, IS1001 and hIS1001 for detecting the Bordetella species.  An ordinary artisan would have been motivated to design additional primers and probes in these regions  with a reasonable expectation of success, since: (i) Tabb and Antila taught designing useful oligonucleotide primers and probes from the known IS481, IS1001 and hIS1001 GenBank sequence, (ii) the complete IS481, IS1001 and hIS1001 sequences were known in the art at the time of the invention, and (iii) Buck establishes that essentially all primers designed from a known sequence are reasonably capable of functioning in nucleic acid amplification methods and (iv) Lowe taught rules for designing amplification primers and disclosed a publicly available program that uses the disclosed rules to design primers from any known target nucleic acid sequence. Thus, absent any unexpected results with respect to the particular primers and probes recited in the claims, they are prima facie obvious in view of the combined teachings of the cited references. 
Attention is also directed to KSR Int’l Co. v. Teleflex Inc. (550 U.S.____ , 127 S. Ct. 1727 (2007)) where the Supreme Court determined that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try 
In the instant case, as discussed above, an ordinary artisan would have been motivated to design oligonucleotide primers and probes from the known IS481, IS1001 and hIS1001 sequences for the detection of Bordetella pertussis ,parapertussis and holmesii in a biological sample based on the teachings of Pittet. The complete nucleotide sequence of the Bordetella pertussis IS481 element, which is disclosed in GenBank Accession Number M28220;  the complete nucleotide sequence of the Bordetella parapertussis IS1001 element , which is disclosed in GenBank Accession Number X66858; and the complete sequence of the Bordetella holmesii hIS1001 element, which is disclosed in GenBank Accession Number AY786982.1, presented the ordinary artisan with a finite number of possible primers and probes for amplification and hybridization, respectively. Then, since Buck taught that a large number of primers designed to detect the same target functioned reasonably well, an ordinary artisan would have expected predictable results and there are known computer programs for designing optimal primers, primers would thus would have had a reasonable expectation of success, when testing the finite number of possible amplification primers and probes suggested by GenBank Accession Number M28220, X66858, AY786982 and Pittet.  
It would have been obvious to have performed the amplification method without extraction or purification because the art teaches purification is not needed and this adds additional steps.  Further the art teaches the additional benefits of efficiency, . 
Response to Arguments
	The response traverses the rejection.  The response asserts the claims are not obvious variants of the issued claims to Tabb because the skilled person would be unable to reasonably predict that the presently claimed methods could be used to detect Bordetella species having low copy number in a NP sample. This argument has been considered but is not convincing because the art teaches the benefits of direct amplification without purification or extraction in nasopharyngeal samples (see Selvaraju and Kerdin).  Thus, it would have been prima facie obvious to have performed the Pittet method without extract or purifying target nucleic acids, as taught by Selvaraju and Kerdin.  
	The response argues the disparity in copy number of the target nucleic acids of interest underscores the importance of purification.  This argument has been reviewed but is not persuasive.  The art teaches amplification without purification or extraction of target nucleic acids with different copy numbers.  
The response argues that Atherotech described direct amplification methods for identifying patient SNPs in blood samples does not suggest detecting bacterial species in a complex clinical sample such as NP.  This argument has been reviewed.  The art teaches the extraction free analysis of nasopharogeal samples, see Selvaraju and Kerdin.  Kerdin even teaches analysis of Bordetella species.  
The response filed September 16, 2020, page 20, provides that Selvaraju provides some limitation for the Direct Disc assay.  Sevlaraju specifically teaches there 
	The response appears it might be arguing unexpected results.  MPEP 716.01(c) makes clear that  “The arguments of counsel cannot take the place of evidence in the record. In re Schulze , 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long - felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.”  Here, the statements regarding the unexpected results must be supported by evidence, not argument.  Even more, MPEP 716.02(d) provides the unexpected results must be commensurate in scope with the claimed invention.  The claims are very broadly drawn to a large genus of primers with no particular conditions.  The claims do not set forth any conditions that would provide the unexpected results over the prior art.  
	Thus for the reasons above and those already of record, the rejection is maintained.


Conclusion
No claims allowable over the art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hettiarachchige (Detection of Bordetella infection in a paediatric population at CHW, 2015 Thesis).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        September 7, 2021